DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Drawings
The drawings are objected to because structure 130 in fig. 2A is floating and should be connected to the rest of the structure by a dashed line. Structure 20 in fig. 4 is a separate structure that should be labeled separately or connected with a dashed line. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference number 130 referred to in paragraph 23 is not found in Figure 1 as described.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 14 recite “the logic circuit,” which lacks proper antecedent basis.
Claim 11 recites “the power source holder,” which lacks proper antecedent basis.
Claim 19 recites “at least one attached” in line 5, suggested to be changed to --at least one filter means attached” to provide clarity.
Any remaining claims are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (2016/0001108).
Regarding claim 1, in fig. 2-4 and 6 Zhou discloses a device for filtering and disinfecting comprising: a face mask 30, the face mask including: a mask-body (41, 48 and 49), the mask-body being configured to cover at least a mouth and nose of a wearer (Fig. 2), the mask-body including at least one filter means [0024], the at least one filter means being configured to filter air passing through the mask-body before it enters the mouth and nose of the wearer [0024]; and a fastener 36 attached to the mask-body, the fastener 36 being configured to removably fasten the face mask to a head of the wearer (Fig. 2 [0021]); a disinfecting unit (44, 54, 42 and 46), the disinfecting unit including: a unit-body 42 attached to the mask-body; and at least one ultraviolet light source (44, [0025]) attached to the unit-body and in communication with the at least one filter means [0027], the at least one ultra-violet light source configured to emit short-wave ultraviolet light [0025], the short-wave ultraviolet light being configured to disinfect the at least one filter means [0027]; and at least one power source 38 configured to supply power to the device ([0032] Fig. 6).
Regarding claim 2, Zhou discloses that the at least one ultraviolet light source comprises a plurality of light emitting diodes 44.
Regarding claim 3, Zhou discloses a logic circuit (74 [0032]) in communication with the plurality of light emitting diodes.
Regarding claim 4, Zhou discloses the logic circuit 74 is disposed within the face mask [0032].
Regarding claim 5, Zhou discloses at least one sensor 76 configured to measure an intensity of the short-wave ultraviolet light emitting from each of the plurality of light emitting diodes [0032], and wherein the at least one sensor is in communication with the logic circuit (Fig. 6, [0032][0034]).
Regarding claim 6, Zhou discloses the at least one sensor is attached to the unit-body (Fig. 6, [0032][0034]).
Regarding claim 8, Zhou discloses a wireless transceiver configured to communicate with an external device [0034].
Regarding claim 10, Zhou discloses the at least one power source includes at least one battery 38 attached about (near) the face mask (Fig. 2).
Regarding claim 15, Zhou discloses the at least one filter means comprises two filters [0024].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 6 above, in further view of Mintchev (2021/0213154).
Regarding claim 7, Zhou discloses that the logic circuit is configured to receive intensity information from the at least one sensor (Fig. 6 [0032][0034]) as well as adjusting intensity [0032][0034], but does not explicitly recite that in response to the intensity information the logic circuit is configured to selectively power at least one of the light emitting diodes on and off. However, Mintchev teaches a controller that turns UV-C light sources on and off [0017] and also adjusts the number of UV-C sources that activate at one time or the intensity of the UV-C sources [0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s logic circuit to selectively power at least one of the light emitting diodes on and off, as taught by Mintchev, for the purpose of providing further control of the LEDS. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 8 above, in further view of Bonutti et al. (2021/0353785).
Regarding claim 9, Zhou is silent regarding a processor configured to facilitate communication between a logic circuit and the external device. However, in fig. 1 Bonutti teaches a processor 28 configured to facilitate communication between a logic circuit (“driver circuit” for operating the UVC source, see [0023]) and the external device 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s logic circuit and external device with an additional processor to facilitate communication between the logic circuit and external device, as taught by Bonutti, for the purpose of providing alternate structure having the predictable results of providing communication between the logic circuit and external device. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 10 above, in further view of Babcock et al. (11,000,624).
Regarding claim 11, Zhou is silent regarding a battery holder attached to the face mask, and wherein the power source holder is configured to house the at least one battery. However, in fig. 1A Babcock teaches a battery holder 106 attached to a face mask and the battery holder configured to house the at least one battery (Col. 7, ll. 61-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s battery with the addition of a battery older, as taught by Babcock, for the purpose of providing protection to the battery. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied to claim 10 above, in further view of Palmer et al. (11,000,624).
Regarding claim 12, Zhou is silent regarding a micro universal serial bus connector port disposed within the face mask. However, Palmer teaches a battery 40 and a micro universal serial bus connector port disposed within the face mask (see outlet 130 in fig. 3 for example [0037]) for recharging the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s battery and face mask with the battery within the facemask and a micro universal serial bus connector port disposed within the face mask, as taught by Palmer, for the purpose of providing ease of recharging the battery [0037]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Palmer, as applied to claim 12 above, in further view of Thatcher (2020/0158326).
Regarding claim 13, the modified Zhou is silent regarding that the at least one power source includes a power bank configured for connection to the device via the micro universal serial bus connector. However, in fig. 1 Thatcher teaches a power source that includes a power bank (112 [0034]) configured for connection to the light device 102 via a micro universal serial bus connector [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s face mask and at least one power source with the addition of power bank configured for connection to the device via the micro universal serial bus connector, as taught by Thatcher, for the purpose of providing ease of charging the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Palmer, as applied to claim 12 above, in further view of Vukelja (10,537,754).
Regarding claim 14, the modified Zhou is silent regarding that a logic circuit is external to the device and configured for connection to the device via the micro universal serial bus. However, in fig. 6 Vukelja teaches a logic circuit (smart phone, Col. 3, ll. 41-48) is external to the device and configured for connection to the device via the micro universal serial bus (Col. 3, ll. 41-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s micro usb with the addition of a smart phone, as taught by Vukelja, for the purpose of providing power and parameter adjustments from the phone.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 16, Zhou is silent regarding a power switch for selectively turning the power source on and off. However, in an alternate embodiment in figure 1, Zhou teaches a power switch 52 for selectively turning the power source on and off [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s LEDS with the addition of aa power switch, as taught by Zhou, for the purpose of providing an easily accessible power switch.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0001108), Palmer et al. (11,000,624) and Mintchev (2021/0213154).
Regarding claim 17, in fig. 2-4 and 6 Zhou discloses a device for filtering and disinfecting comprising: a face mask 30, the face mask including: a mask-body (41, 48 and 49), the mask-body being configured to cover at least a mouth and nose of a wearer (Fig. 2); two filters attached to the mask-body [0024], each of the two filters being configured to filter air passing through the mask-body before it enters the mouth and nose of the wearer [0024]; and a fastener 36 attached to the mask-body, the fastener being configured to fasten the face mask to a head of the wearer (Fig. 2, [0021]); a disinfecting unit (44, 54, 42 and 46), the disinfecting unit including: a unit-body 42 attached to the mask-body; and a plurality of light emitting diodes (44 [0025]) attached to the unit-body and in communication with the two filters [0027], the plurality of light emitting diodes configured to emit short-wave ultraviolet light [0025], the short-wave ultraviolet light being configured to disinfect the two filters [0027]; at least one sensor 76 attached to the unit-body, the sensor configured to measure an intensity of the short-wave ultraviolet light emitting from each of the plurality of light emitting diodes [0032]; a logic circuit 74 disposed within the face mask [0032], the logic circuit in communication with the at least one sensor and the plurality of light emitting diodes (Fig. 6, [0032][0034]), and at least one power source 38 configured to supply power to the device; but is silent regarding a micro universal serial bus connector port disposed within the face mask. However, Palmer teaches a battery 40 and a micro universal serial bus connector port disposed within the face mask (see outlet 130 in fig. 3 for example [0037]) for recharging the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s battery and face mask with the battery within the facemask and a micro universal serial bus connector port disposed within the face mask, as taught by Palmer, for the purpose of providing ease of recharging the battery [0037]. The modified Zhou discloses that the logic circuit is configured to receive intensity information from the at least one sensor (Fig. 6 [0032][0034]) as well as adjusting intensity [0032][0034], but does not explicitly recite that in response to the intensity information the logic circuit is configured to selectively power at least one of the light emitting diodes on and off. However, Mintchev teaches a controller that turns UV-C light sources on and off [0017] and also adjusts the number of UV-C sources that activate at one time or the intensity of the UV-C sources [0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s logic circuit to selectively power at least one of the light emitting diodes on and off, as taught by Mintchev, for the purpose of providing further control of the LEDS. The modified Zhou is silent regarding a power switch for selectively turning the power source on and off. However, in an alternate embodiment in figure 1, Zhou teaches a power switch 52 for selectively turning the power source on and off [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s LEDS with the addition of aa power switch, as taught by Zhou, for the purpose of providing an easily accessible power switch.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Palmer and Mintchev, as applied to claim 17 above, in further view of Bonutti et al. (2021/0353785).
Regarding claim 18, the modified Zhou discloses a wireless transceiver and a processor ([0034] the processor being a cellular phone), the wireless transceiver being configured to communicate with an external device [0034], but is silent regarding a processor being configured to facilitate communication between the logic circuit and the external device. However, in fig. 1 Bonutti teaches a processor 28 configured to facilitate communication between a logic circuit (“driver circuit” for operating the UVC source, see [0023]) and the external device 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s logic circuit and external device with an additional processor to facilitate communication between the logic circuit and external device, as taught by Bonutti, for the purpose of providing alternate structure having the predictable results of providing communication between the logic circuit and external device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2016/0001108), Palmer et al. (11,000,624), Mintchev (2021/0213154) and Vukelja (10,537,754).
Regarding claim 19, in fig. 2-4 and 6 Zhou discloses a device for filtering and disinfecting comprising: a face mask 30, the face mask including: a mask-body (41, 48 and 49), the mask-body being configured to cover at least a mouth and nose of a wearer (Fig. 2); at least one filter means attached to the mask-body [0024], the at least one filter means being configured to filter air passing through the mask-body before it enters the mouth and nose of the wearer [0024]; and a fastener 36 attached to the mask-body, the fastener being configured to fasten the face mask to a head of the wearer (Fig. 2 [0021]); a disinfecting unit (44, 54, 42 and 46), the disinfecting unit including: a unit-body 42 attached to the mask-body; and a plurality of light emitting diodes 44 attached to the unit-body and in communication with the at least one filter means [0027], the plurality of light emitting diodes configured to emit short-wave ultraviolet light [0025], the short- wave ultraviolet light being configured to disinfect the at least one filter means [0027]; at least one sensor 76 attached to the unit-body, the sensor configured to measure an intensity of the short-wave ultraviolet light emitting from each of the plurality of light emitting diodes [0032]; a logic circuit 74 in communication with the at least one sensor and the plurality of light emitting diodes [0032], at least one power source 38 configured to supply power to the device; but is silent regarding a micro universal serial bus connector port disposed within the face mask. However, Palmer teaches a battery 40 and a micro universal serial bus connector port disposed within the face mask (see outlet 130 in fig. 3 for example [0037]) for recharging the battery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s battery and face mask with the battery within the facemask and a micro universal serial bus connector port disposed within the face mask, as taught by Palmer, for the purpose of providing ease of recharging the battery [0037]. The modified Zhou discloses that the logic circuit is configured to receive intensity information from the at least one sensor (Fig. 6 [0032][0034]) as well as adjusting intensity [0032][0034], but does not explicitly recite that in response to the intensity information the logic circuit is configured to selectively power at least one of the light emitting diodes on and off. However, Mintchev teaches a controller that turns UV-C light sources on and off [0017] and also adjusts the number of UV-C sources that activate at one time or the intensity of the UV-C sources [0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s logic circuit to selectively power at least one of the light emitting diodes on and off, as taught by Mintchev, for the purpose of providing further control of the LEDS. The modified Zhou is silent regarding a power switch for selectively turning the power source on and off. However, in an alternate embodiment in figure 1, Zhou teaches a power switch 52 for selectively turning the power source on and off [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s LEDS with the addition of aa power switch, as taught by Zhou, for the purpose of providing an easily accessible power switch. The modified Zhou is silent regarding that a logic circuit is external to the device and configured for connection to the device via the micro universal serial bus. However, in fig. 6 Vukelja teaches a logic circuit (smart phone, Col. 3, ll. 41-48) is external to the device and configured for connection to the device via the micro universal serial bus (Col. 3, ll. 41-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zhou’s micro usb with the addition of a smart phone, as taught by Vukelja, for the purpose of providing power and parameter adjustments from the phone.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Palmer, Mintchev and Vukelja, as applied to claim 19 above, in further view of Bonutti et al. (2021/0353785).
Regarding claim 20, the modified Zhou discloses a wireless transceiver and a processor ([0034] the processor being a cellular phone), the wireless transceiver being configured to communicate with an external device [0034], but is silent regarding a processor being configured to facilitate communication between the logic circuit and the external device. However, in fig. 1 Bonutti teaches a processor 28 configured to facilitate communication between a logic circuit (“driver circuit” for operating the UVC source, see [0023]) and the external device 14. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s logic circuit and external device with an additional processor to facilitate communication between the logic circuit and external device, as taught by Bonutti, for the purpose of providing alternate structure having the predictable results of providing communication between the logic circuit and external device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDaniel (2021/0275713), Buskirk (2021/0338878), Mizandari (2021/0330853), Litz (2015/0114397) and Ko (2022/0111325) to masks with UV sterilization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785